Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 16/670095. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a frictional member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	As claimed, the frictional member provides a first level of resistance for a first position then a second level of resistance for a second position.  There are references to a friction member being an O-ring however there is not a reference to second position and second resistance.   On page 11, Applicant discloses two different gear ratios to affect movement of the sheath.  On page 14, Applicant discloses threads.  However, there is no clear link between the term frictional member and any of these concepts except for the O-ring, which does not disclose two positions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As claimed, the frictional member provides a first level of resistance for a first position then a second level of resistance for a second position.  There are references to a friction member being an O-ring however there is not a reference to second position and second resistance.   On page 11, Applicant discloses two different gear ratios to affect movement of the sheath.  On page 14, Applicant discloses threads.  However, there is no clear link between the term frictional member and any of these concepts except for the O-ring, which does not disclose two positions.  Applicant has failed to provide written description support for the 112f limitation.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “friction member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
As claimed, the frictional member provides a first level of resistance for a first position then a second level of resistance for a second position.  There are references to a friction member being an O-ring however there is not a reference to second position and second resistance.   On page 11, Applicant discloses two different gear ratios to affect movement of the sheath.  On page 14, Applicant discloses threads.  However, there is no clear link between the term frictional member and any of these concepts except for the O-ring, which does not disclose two positions.
It is unclear if Applicant means the gears are “a friction member”, the O-ring, or threads or what Applicant intends to claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Tabor US 2009/0254165.

Regarding claim 1, Tabor teaches threaded portion (figure 1) where actuator (32) rotates over a first distance with threads (24) (friction) then slides the remaining distance (due to push button 34) to release stent (30) from sheath (26) [0029]; thus comprising first position and second position due to a first level or resistance (threads) and second (slide).  
	Applicant claims the actuator may be in or on the handle.  
	As stated above, it is indefinite what Applicant intends to be the friction member, threads of Tabor do provide resistance during position one.

Conclusion
Citation of other relevant prior art:

Kao US 2011/0307049 teaches a delivery catheter for a stent, the delivery catheter comprising [0095-0096] see figure 13: 
 	a distal end and a proximal end, the distal end including a stent attachment region adapted to receive a stent, the delivery catheter further comprising a handle at its proximal end and at least one sheath (outer sheath) for at least partially circumferentially covering the stent such as to retain the stent in a collapsed configuration, the at least one sheath being coupled at a proximal end to an actuator located in or on the handle for actuating movement of the at least one sheath, 
 	wherein the handle is configured and adapted to facilitate accurate positioning and deployment of a stent valve through a presence of a frictional member (threads) which presents a first level of resistance to movement of the actuator relative to the handle (threaded movement of 1305), 
 	when the distal end of the at least one sheath has reached a first defined position on the stent during proximal and/or distal movement of the at least one sheath along the stent and to present a second level of resistance (coarser/rapid movement due to depression of button 1325 allows slider 1305 to move) to movement of the actuator relative to the handle, and 
 	when the distal end of the at least one sheath has reached a second defined position on the stent during proximal and/or distal movement of the at least one sheath along the stent.  

Berra USP 9,364,314 teaches threaded portion (figures 12-14) where actuator (712) rotates over a first distance with threads (726) (friction) then slides the remaining distance (figure 14) to release stent graft (1220) from sheath (1210).  

Wuebbeling US 2010/0174290 teaches a delivery catheter for a stent, the delivery catheter comprising [0105]: 
 	a distal end and a proximal end, the distal end including a stent attachment region adapted to receive a stent, the delivery catheter further comprising a handle at its proximal end and at least one sheath [0093] for at least partially circumferentially covering the stent such as to retain the stent in a collapsed configuration, the at least one sheath being coupled at a proximal end to an actuator located in or on the handle for actuating movement of the at least one sheath, 
 	wherein the handle is configured and adapted to facilitate accurate positioning and deployment of a stent valve through a presence of a frictional member which presents a first level of resistance to movement of the actuator relative to the handle, wherein the first movement and resistance is related to the pre-mover (40) see [0093-0104]
 	when the distal end of the at least one sheath has reached a first defined position on the stent during proximal and/or distal movement of the at least one sheath along the stent and to present a second level of resistance to movement of the actuator relative to the handle, and 
 	when the distal end of the at least one sheath has reached a second defined position on the stent during proximal and/or distal movement of the at least one sheath along the stent.  The second movement is due to the actuation of trigger (30).  
	Applicant is claiming a two stage retraction method of a sheath, Wuebbeling teaches a first stage of a pre-mover (40) which moves the sheath some [0104] followed by a second stage where the sheath is bulk withdrawn due to trigger (30).  As described in [0098] notches provide tactile indication (friction).  
	It is noted, Wuebbeling indicates it is well known in the art to use a two stage sheath retraction system.  See [0105] “In such systems, the catheter sheath is firstly partially withdrawn, part way along the stent, using an actuator with a high mechanical advantage so as to effect a controlled withdrawal at a slow rate. By this process, the stent distal end is gradually released from the catheter sheath to expand into contact with the wall of the bodily lumen into which the stent is being implanted, allowing the stent distal end to be positioned at the treatment location with high precision. When the stent distal end has been positioned, the catheter sheath is then secondly withdrawn the remaining distance to fully release the stent, using an actuator with a low mechanical advantage to effect sheath withdrawal at a fast rate. This ensures that once the stent distal end is positioned the stent can be quickly fully released, to reduce the chances of inadvertently causing trauma to the patient through relative movement between the stent and the vessel wall after the stent distal end is engaged with the bodily lumen.” 
	The above interpretation is based on the claim interpretation taken due to the 112 and 112f issues above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/12/22